     Case 2:19-cv-10202-DDP-E Document 5 Filed 12/02/19 Page 1 of 3 Page ID #:259




1      Douglas G. Muehlhauser (SBN 179495)
       doug.muehlhauser@knobbe.com
2      Mark Lezama (SBN 253479)
       mark.lezama@knobbe.com
3      KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
4      Irvine, CA 92614
       Telephone: 949-760-0404
5      Facsimile: 949-760-9502
6      Attorneys for Plaintiff
       NOMADIX, INC.
7
8
9
10                       IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14      NOMADIX, INC.,                             Case No. 2:19-CV-10202
15                   Plaintiff,                    NOTICE OF RELATED
16                                                 CASES [LR 83-1.3.1]
              v.
17
        SIA MIKROTĪKLS; MICROCOM
18      TECHNOLOGIES, INC.; CREATIVE
19      WIRELESS, INC.; and GLOBAL IT
        COMMUNICATIONS, INC.,
20
                     Defendants.
21
22
23
24
25
26
27
28
     Case 2:19-cv-10202-DDP-E Document 5 Filed 12/02/19 Page 2 of 3 Page ID #:260




1             Plaintiff Nomadix submits this Notice of Related Cases pursuant to Local
2      Rule 83-1.3.1 to inform the Court that the present matter is related to Nomadix, Inc.
3      v. Second Rule LLC, Case No. CV07-01946 DDP (VBKx), Nomadix, Inc. v. Hewlett-
4      Packard Company et al., Case No. CV09-08441 DDP (VBKx), Nomadix, Inc. v.
5      SolutionInc Technologies Limited, CV10-00381 DDP (VBKx), and Nomadix, Inc.
6      v. Hospitality Core Services LLC, Case No. CV14-08256 DDP (Ex). The Honorable
7      Dean D. Pregerson presided over each of these other cases.
8             Nomadix believes these matters are related because they 1) call for
9      determination of the same or substantially related or similar questions of law and
10     fact, 2) involve some of the same patents, and 3) would entail substantial duplication
11     of labor if heard by different judges.
12            In particular, in the present case, Nomadix alleges infringement of the
13     following five patents: U.S. Patent Nos. 6,636,894, 7,194,554, 8,156,246, 7,554,995,
14     and 7,088,727. In each of CV07-01946, CV09-08441, CV10-00381, and CV14-
15     08256, Nomadix alleged infringement of at least two of these patents and, in some
16     cases, as many as four patents. All four prior cases involved claim construction of
17     patents currently alleged to be infringed in this case (CV09-08441 and CV10-00381
18     were consolidated pretrial, including for claim construction). The present case is
19     likely to call for the same or substantially related or similar questions of claim
20     construction.
21            The following table shows the overlap in patents asserted:
22         Patents in
                          CV07-01946       CV09-08441       CV10-00381       CV14-08256
23         this case

24           ’894                                                               

25           ’554                                                

26           ’246                                                                  

27           ’995                                                
             ’727                                               
28
                                                -1-
     Case 2:19-cv-10202-DDP-E Document 5 Filed 12/02/19 Page 3 of 3 Page ID #:261




1
2
3                                  Respectfully submitted,
4                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
5
6      Dated: December 2, 2019     /s/ Douglas G. Muehlhauser
                                   Douglas G. Muehlhauser
7                                  Mark Lezama
                                   Attorneys for Plaintiff
8                                  NOMADIX, INC.
9
       31789083
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-
